Citation Nr: 1102930	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 
1969 and from May 1972 to May 1975, which included combat service 
in the Republic of Vietnam.  His decorations include the Combat 
Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied service connection for an acquired psychiatric 
disability identified then as major depressive disorder.  

In December 2007, and again in September 2008, the Board remanded 
the case to the RO for additional development.  

The Veteran originally submitted a claim for service connection 
for a psychiatric disorder.  Though the RO's rating decision on 
appeal and subsequent statement of the case and supplemental 
statements of the case addressed service connection specifically 
for major depressive disorder, the United States Court of Appeals 
for Veterans Claims (Court) has held that claims for service 
connection for a specific psychiatric disorder, in that case, 
PTSD, encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, depressive 
disorder, not otherwise specified, had its onset in service.


CONCLUSION OF LAW

Depressive disorder, not otherwise specified, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
depressive disorder, not otherwise specified, which represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Further, the Federal Circuit held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Id. at 1336.  As a finder of fact, however, the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir.1996).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)); a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether the Veteran 
"engaged in combat with the enemy." See Gaines v. West, 11 Vet. 
App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressor(s) is related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to the actual occurrence, and no further 
development or corroborative evidence will be necessary, provided 
that the testimony is found to be satisfactory and consistent 
with his circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD. See DSM-IV. 
DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others;" and (2) "the person's response 
involved intense fear, helplessness, or horror."  DSM-IV.

As discussed below, the Veteran's DD Form 214 shows that the 
Veteran was awarded a Combat Infantry Badge, reflecting that he 
engaged in combat with the enemy in Vietnam.  His statements 
relative to the deaths in Vietnam of enemy combatants and also as 
to the deaths of fellow soldiers, are satisfactory and consistent 
with the circumstances and conditions of that service.  Thus, his 
lay testimony regarding these reported stressors are accepted as 
conclusive evidence as to the actual occurrence, without further 
need for verification.

To the extent that the Veteran's claim includes one for PTSD as a 
result of service stressors, PTSD is categorized as a type of 
anxiety disorder, one of several psychiatric disorders listed as 
an anxiety disorder by DSM-IV.

Service treatment records during both periods of service show no 
indications of any psychiatric condition, or of any injury or 
other symptoms referable to any currently claimed psychiatric 
disorder.  At his October 1969 separation examination (at the end 
of his first period of service) and at the May 1975 separation 
examination (at the end of his second period of service), the 
psychiatric evaluation was normal on examination.  

In support of this claim, the Veteran asserts that service 
connection is warranted for psychiatric disability because he has 
had a continuity of psychiatric symptoms since service and is 
currently diagnosed as having a psychiatric disorder.

VA treatment records in 1975 and 1976 shows treatment over 
several months in 1976.  A treatment record in April 1976 shows 
that the Veteran reported having symptoms of nervousness, 
irritability, depression.  The report contains notation that the 
Veteran looked depressive and was not well oriented as to space 
and time.  The report concludes with an assessment of acute 
psychotic reaction, and he was referred to mental hygiene.  

VA progress notes dated in June and July 1976 show continued 
treatment.  When seen in early June 1976, the Veteran reported 
that he had participated in combat while in Vietnam.  He reported 
that his condition started before Christmas in 1975, when he 
started feeling severe headaches, dizzy spells, nervousness, 
anxiety, tension, sadness, insomnia and nightmares of paranoid 
content.  His condition was aggravated since two weeks ago when 
he tried suicide by hanging, but a neighbor prevented it.  The 
treatment provider made objective findings that the Veteran 
showed sadness in his expressions and his affect was rather 
shallow.  The assessment was episodes of melancholia.  The 
provider noted that the Veteran was depressed and sobbing during 
the interview.  The provider opined that the Veteran may need 
hospitalization and referred him for psychiatric evaluation.

When seen by VA in mid-June, 1976, objective findings included 
that the Veteran presented with acute symptoms of psychosis and 
suicidal ideation.  He indicated he still had problems with 
nervousness.  The assessment was that it was probably a latent 
schizophrenia.  Part of the plan was to continue cited medication 
and start on Valium.  The progress notes show that the Veteran 
was still depressed but refused hospitalization, in order that 
his family not know.  When seen in early July 1976 the Veteran 
was still tense and very nervous, and reported getting irritable 
very often.  He reported that his wife left him the previous 
Friday, and he was staying alone.

The last VA psychiatric treatment record on file dated in the 
1970s shows that in October 1976 the Veteran was recently 
divorced.  He seemed more relaxed and was still on medication 
including Valium.  At that time the Veteran planned to return to 
Chicago and was oriented to go to a VA hospital there.

VA treatment records dated from August 1980 through January 2009 
shows treatment for various complaints and conditions.  During 
this period, the first record of psychiatric complaints is 
contained in a VA medical certificate dated in October 1996, when 
a mental health clinic evaluation was requested.  At that time 
the diagnostic impression was rule out major depression.  The 
consultation report noted a history of psychiatric treatment 
without hospitalization.  The Veteran reported difficulty 
sleeping, irritability, physical and verbal abuse of others, 
anger, and suicidal attempts.  

A VA medical certificate dated in November 1996 shows the results 
of a request for evaluation.  The Veteran reported increasingly 
worse symptoms with poor sleep, irritability, abusiveness, anger, 
suicidal attempts, loss of interest.  The first suicidal attempt 
was three weeks before, and ideations continued.  The diagnostic 
impressions included depressive disorder, not otherwise 
specified; rule out PTSD (post-traumatic stress disorder); and 
rule out Axis II disorder (personality disorders or mental 
retardation).  

Subsequent VA treatment records through January 2009 show a 
continuity of treatment for psychiatric symptomatology variously 
diagnosed to include major depressive disorder, anxiety disorder 
not otherwise specified, delusional disorder, depression, 
depression due to medical condition, rule out PTSD, adjustment 
disorder with depressed features, history of alcohol dependence, 
substance abuse, mood disorder; occasional depression and PTSD 
symptoms.

At his March 2005 hearing before the RO Decision Review Officer, 
the Veteran testified that he had been nervous ever since he left 
Vietnam, and was hospitalized soon after service for symptoms.  
His wife testified that the Veteran had the Veteran had these 
symptoms of nervousness and anxiety since she first knew him in 
the early 1980s.

During a February 2008 VA examination the examiner noted that 
review of the record showed that the Veteran was first seen for 
treatment of a psychiatric disorder diagnosed as depressive 
disorder, secondary to physical conditions in 1996, after and as 
a result of physical conditions resulting from an accident in 
1991.  The report indicates that the Veteran reported stressors 
in service including witnessing a fellow soldier that was shot 
and killed; of another fellow soldier killed possibly by another 
soldier; and witnessing an American soldier kill a Vietcong with 
his machine gun.  He reported that he had many experiences in 
combat that bothered him.  

After examination the Axis I diagnosis was major depression, 
recurrent, moderate.  The examiner opined that the Veteran did 
not meet the DSM-IV stressor criterion, and did not meet the DSM-
IV criteria for a diagnosis of PTSD.  The examiner opined that 
the Veteran developed his present mental disorder after an 
accident suffered in 1991, which reportedly disabled him for 
continued working.  The examiner also premised his opinion on the 
rationale that the evidence failed to show any treatment or 
disorder in service. The examiner opined that the Veteran met the 
DSM-IV criteria for stressors.  However, he did not fulfill the 
criteria for diagnosis of PTSD related to those stressors, as 
there was no evidence of impairment in significant areas of 
functioning following the inservice stressors.  

During a November 2008 VA examination, the Veteran reported 
complaints of having symptoms including depressed mood, social 
withdrawal, irritability, which started a long time before, on a 
daily basis.  The examiner noted that the Veteran had combat 
experience.  The Veteran reported in-service stressors associated 
with his Vietnam service including a fellow soldier being killed 
on based, the Veteran felt had been by a fellow soldier; and that 
the Veteran had killed a Vietnamese teenager with a machine gun.  

The Axis I diagnosis was depressive disorder, not otherwise 
specified.  The examiner opined that the Veteran met the DSM-IV 
stressor criteria for PTSD but not the symptom criteria; and that 
the traumatic exposure did not cause impairment in social, 
occupational or other areas of functioning.  In this regard, the 
examiner noted that the Veteran was gainfully employed until 1991 
when he suffered a motor vehicle accident.

In a January 2009 addendum to the November 2008 VA examination 
report, the examiner opined that the Veteran's psychiatric 
disability was not caused by or a result of combat related 
experiences.  As rationale, the examiner noted that review of the 
claims file showed: 
(1) there was no evidence of psychiatric complaints, 
findings, or treatment prior to service; 
(2) there was no evidence of psychiatric complaints, 
findings, or treatment during service; 
(3) there was no evidence of psychiatric complaints, 
findings, or treatment within one year after service; and 

(4) the Veteran (first) sought psychiatric care after he 
had a car accident in which he had multiple physical trauma 
and subsequently became depressed, with no relation to his 
military service.

In a February 2010 addendum to the November 2008 and January 2009 
VA examinations, the January 2009 VA examiner reiterated the 
opinion and rationale contained in the January 2009 addendum 
above.  She again concluded essentially as before: that the 
Veteran's psychiatric treatment (condition) is not caused by or a 
result of an in-service incident.

In sum, the opinion contained in the above two examination 
reports and corresponding addenda, is that the Veteran's 
psychiatric disorder was not related to service, but rather was 
secondary to a disabling physical condition resulting from an 
accident in 1991.  That opinion is premised on there being no 
evidence of any psychiatric complaints, findings, or treatment 
within one year after service, and not until the 1991 motor 
vehicle accident and resulting physical disability.  Notably, 
however, those premises are inconsistent with the Veteran's 
competent report of having psychiatric disability since service, 
and not credible, in light of the VA outpatient treatment records 
dated in the 1970s showing treatment for psychiatric disability.  
As such, the assessments are based on an inaccurate factual 
premise.  The record shows that the Veteran began receiving 
psychiatric treatment from VA within a year of his separation 
from his second period of service.  When seen in April 1976, the 
Veteran was assessed as having an acute psychotic reaction.  In 
June 1976 the Veteran reported that his symptoms started before 
Christmas in 1976 and that he had tried to commit suicide 
recently but was stopped by a neighbor.  Other assessments in 
June and July 1976 included that he probably had latent 
schizophrenia.  The Veteran was placed on medications including 
Valium, which he was still taking in October 1976.  

This evidence overall reflects significant psychiatric 
symptomatology initially shown in medical records dated in April 
1976.  The records on file are missing any pertinent medical 
records showing psychiatric treatment during the period between 
1976 and October 1996.  However, the Veteran and his wife have 
recently attested to witnessing the Veteran's psychiatric 
symptoms, including nervousness and anxiety, since service.  Both 
are competent to witness and describe symptoms they observed that 
are within their ability to witness.  See 38 C.F.R. § 
3.159(a)(2).  

Further, statements from both are credible as to the continuity 
of the psychiatric symptoms they witnessed during the period 
since service.  These statements are consistent with the clinical 
records dated in 1976 and from 1996 forward, and provide 
competent evidence of relevant symptoms during the period between 
1976 and October 1996 when the record is absent pertinent 
psychiatric treatment.  Thus the Board finds these statements to 
be credible, and probative as to the continuity of symptomatology 
since April 1976.

In sum, there is competent evidence showing a continuity of 
symptomatology beginning soon after discharge supporting the 
Veteran's claim.  Although there is an opinion against the 
Veteran's claim as to nexus, that opinion was based in large part 
on the basis that the first treatment indicating a psychiatric 
disorder was shown many years after service, in 1996.  That 
premise is false and thus the concluding nexus opinion is of 
little probative value in this case.  

The Veteran is competent to attest to his observations of his 
psychiatric symptoms, to include attesting as to a continuity of 
symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 
(1994); 38 C.F.R. § 3.159(a)(2).  The Veteran credibly testified 
that he was treated for related symptoms soon after service 
ended, which is completely consistent with the medical record.  
The Veteran's testimony and statements on these matters are 
credible, and provide the most probative evidence on the question 
of whether there was a continuity of symptoms since service.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether an 
acquired psychiatric disorder is related to service.  When all 
the evidence is considered in light of relevant law and 
regulation, the record is at least in relative equipoise as to 
whether depressive disorder, not otherwise specified, was 
incurred in service.  38 C.F.R. § 3.303(d).  Accordingly, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that service connection for depressive disorder, not 
otherwise specified, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for depressive disorder, not otherwise 
specified, is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


